DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 03/17/2020.  

Claims 1-20 are presented for examination. 


Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statements filed (03/17/2020 and 10/01/2021) have been received, entered into the record, and considered.  


Drawings


3.	The drawings filed 03/17/2020 are accepted by the examiner.



Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dennis et al. (US 10908950).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Dennis teaches a computing device (a  robotic process automation (RPA) system receives task prioritization inputs that specify prioritization for processing of a set of RPA tasks. The tasks are performed in accordance with the specified priorities; Abstract; see also, computing system 800; Fig.8) comprising: 

at least one processor and a memory (processor is operatively coupled to the data storage) configured to execute a robot service that receives one or more process requests (process a set of robotic process automation tasks by receiving service level requirement inputs--number of transactions (work items) to be performed within a specified period of time. Each RPA task includes a set of instructions that cause a computing resource to interact with one or more user level computer applications to perform tasks provided by the one or more user level computer applications)to store in a process queue in the memory (a queue for processing a set of work items), wherein the robot service utilizes user-defined preferences to prioritize the one or more process requests in the process queue (one or more user inputs to identify as a prioritization attribute an attribute within a schema for the set of work items and respond to one or more user inputs to prioritize processing of work items in the queue having a value of the prioritization attribute corresponding to a user defined prioritization value or prioritization range/Users may manually prioritize high value transactions within an automated queue management system) (see the Summary, beginning at Col.1, line 54); 
the at least one processor configured to schedule the one or more process requests based on the user-defined preferences; and the at least one processor configured to initiate, using the robot service, the scheduled one or more process requests for robotic automation of an application (a processor is operatively coupled to the data storage and configured to execute instructions that when executed cause the processor to: respond to one or more user inputs to create a queue for processing a set of work items, respond to one or more user inputs to assign one or more of the work items to the queue, respond to one or more user inputs to identify as a prioritization attribute an attribute within a schema for the set of work items and respond to one or more user inputs to prioritize processing of work items in the queue having a value of the prioritization attribute corresponding to a user defined prioritization value or prioritization range. The processor processes the work items in the queue by executing a corresponding set of the task processing instructions to automatically process each work item in the queue with a priority corresponding to values of the prioritization attributes…provide QoS based automation by prioritizing user requests over device requests, and prioritizing certain device requests over other device requests. In addition, certain user requests may be prioritized over other user requests. The prioritization of certain requests over others helps to ensure predictable response times and ensures timely processing of priority tasks) (see the Summary, beginning at Col.1, line 54). 
As to claim 2:
Dennis teaches the one or more process requests are received from any one of a triggered process component, a scheduled process component, a manually-start process component, or an auto-start process component (Col.6, lines 21-43). As to claim 3:
Dennis teaches the triggered process component includes a trigger event for any one of a change to a file system, a change to a file, or a user requested process (Col.5, line 43-Col.6, line 8).As to claim 4:
Dennis teaches the scheduled one or more process requests is stopped or paused based on the user-defined preferences (Col.8, line 54-Col.9, line 22).As to claim 5:
Mrozek teaches the scheduled one or more process requests is initiated on a condition that there is no user operation of the computing device (Col.4, lines 49-67).As to claim 6:
Dennis teaches the at least one processor is further configured to generate a user notification or user reminder to alert a user of the one or more process requests prior to the initiation (Col.11, line 57-Col.12, line 3).As to claim 7:
Dennis teaches a default configuration is utilized to arrange or prioritize overlapping process requests of the one or more process requests in the process queue (Col.11, lines 30-56).As to claim 8:
Dennis teaches the one or more process requests are scheduled locally based on a time, a condition, or an event defined by the user-defined preferences (Col.5, lines 43-60).As to claim 9:
Dennis teaches one of the one or more process requests is an event based trigger for an element click, an element appear, or a file change of the application (Col.7, lines 5-20 and lines 32-40).As to claim 10:
Dennis teaches the scheduled one or more process requests is user selected prior to the initiation (Col.5, line 67-Col.6, line 6).As to claims 11-20:
Refer to the discussion of claims 1-10 above, respectively, for rejections. Claims 11-20 are the same as claims 1-10, except claims 11-20 are method claims and claims 1-10 are system claims.

Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Al-Aubidy et al. teaches “Multi-Robot Task Scheduling and Routing Using Neuro-Fuzzy Control”.

Lee et al. teaches “User-centric Real Time Service Scheduling for Robots”.

Shah et al. teaches “Communication-Efficient Dynamic Task Scheduling for Heterogeneous Multi-Robot Systems”.

Zhang, Y. et al. teaches “Multi-Robot Task Scheduling”.

Sarkar et al. teaches (US 10929182) teaches “Systems and methods for scheduling a set of non-preemptive tasks in a multi-robot environment”.

McConnell et al. teaches (US 10623233) teaches “Live monitoring to trigger automation”.

AGARWAL et al. teaches (US 20200262650) teaches “Systems and methods for optimizing scheduling of non-preemptive tasks in a multi-robot environment”.
Williams et al. teaches (US 20200047337) teaches “ROBOTIC PLATFORM WITH EVENT BASED MODE CHANGE”.
Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199